--------------------------------------------------------------------------------

Exhibit 10.1



FIFTEENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)


THIS FIFTEENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made effective as of February 20, 2020 (the "Effective Date"),
by and between PCY HOLDINGS, LLC, a Colorado limited liability company
("Seller"), and KB HOME COLORADO INC., a Colorado corporation ("Purchaser").
Seller and Purchaser may be referred to collectively as the "Parties."


RECITALS


A.         Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 29, 2017, as amended (the
"Contract") for approximately 149 platted single-family detached residential
lots in the Sky Ranch master planned residential community (the “Community”) in
the County of Arapahoe, State of Colorado.
 
B.            Seller and Purchaser have agreed to amend the takedown schedule
for the remaining Takedowns as set forth herein.
 
C.            Seller and Purchaser desire to amend the terms and conditions of
the Contract as set forth below.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and Seller hereby
agree as follows:


1.          Recitals; Capitalized Terms.  The recitals set forth above are true
and correct and are incorporated herein in their entirety by this reference. 
Capitalized terms not defined in this Amendment shall have the meanings set
forth in the Contract.
 
2.             Takedown Schedule.  Subsections (d), (e) and (f) of Section 8(b)
are amended as follows:
 
(d)        Takedown 4 Closing Date.  The Takedown 4 Closing shall occur on
February 20, 2020 (or such earlier date as agreed upon by the Parties in
writing). Seller has Substantially Completed the Finished Lot Improvements for
the Takedown 4 Lots as evidenced by Seller's February 11, 2020 Completion
Notice.
 
(e)       Takedown 5 Closing Date.  The Takedown 5 Closing shall occur on June
15, 2020 (or such earlier date as agreed upon by the Parties in writing) and at
least thirty (30) days prior thereto Seller shall Substantially Complete the
Finished Lot Improvements for the Takedown 5 Lots and deliver to Purchaser the
Completion Notice for the Takedown 5 Lots, subject to Seller’s extension right
pursuant to Section 8(b).
 

--------------------------------------------------------------------------------


(f)        Takedown 6 Closing Date.  The Takedown 6 Closing shall occur on
December 15, 2020 (or such earlier date as agreed upon by the Parties in
writing) and at least thirty (30) days prior thereto Seller shall Substantially
Complete the Finished Lot Improvements for the Takedown 6 Lots and deliver to
Purchaser the Completion Notice for the Takedown 6 Lots, subject to Seller’s
extension right pursuant to Section 8(b).
 
3.            Construction.  Each of the Parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
4.             Authority.  Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this Amendment or to comply with the terms or
provisions contained herein.
 
5.             Headings.  The Section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
6.          Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
7.            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed to be an original, and both of which together
shall be deemed to constitute one and the same instrument.  Each of the Parties
shall be entitled to rely upon a counterpart of this Amendment executed by the
other Party and sent via facsimile or e-mail transmission.
 
[SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.



 
SELLER:
       
PCY HOLDINGS, LLC, a Colorado limited
liability company
       
By:
/s/ Mark Harding
 
Name:
Mark Harding
 
Title:
President
       
PURCHASER:
       
KB HOME COLORADO INC.,
a Colorado corporation
     
By:
/s/ Randel D. Carpenter
 
Name:
Randel D. Carpenter
 
Title:
President





3

--------------------------------------------------------------------------------